Citation Nr: 1411167	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  06-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service-connection for a stomach condition, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

2. Entitlement to service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to February 1979, and from October 1990 to May 1991. He had service in Southwest Asia from November 1990 to April 1991. 

The appeal was last before the Board of Veterans' Appeals (Board) in May 2012, and remanded to the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi for development consistent with a September 2011 decision of the Court of Appeals for Veterans Claims (Court). 

Recently, the Veteran submitted a statement indicating that a service-connected skin disorder had worsened; and a statement to his Congressional representative arguing that he should receive VA dental service. The Board refers these matters to the RO for any appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

These matters remain not ready for appellate review and are again REMANDED for the following action:

1. Provide the VA examiner and VA rheumatologist who performed the February 2013 VA medical examination with the claims file and request that they provide additional opinions regarding the etiology of the Veteran's stomach ("stomach" in this instance including "gastrointestinal and/or bowel") and fatigue disorders. If either the examiner or the rheumatologist is not available, a qualified VA examiner(s) should be provided with the claims file. An additional VA medical examination should be provided if deemed necessary by the VA examiner or rheumatologist.

a. The clinician should note the evidence, to include all treatment records and lay statements indicating reports of fatigue and diarrhea, to include:
 
i. The Veteran's lay reports of fatigue, dated December 1994, January 1995, September 1997, and November 1998;

ii. The Veteran's lay report of diarrhea in January 1995; 

iii. The September 1997 VA treatment records indicating testing related to reported diarrhea; 

iv. The April 2009 VA medical examination report, including remarks regarding fatigue; 

v. February 2013 VA medical examination report. 

b. The proper clinician must state whether the Veteran has, OR HAD AT ANY POINT AFTER FILING HIS CLAIM IN OCTOBER 2005, a chronic stomach disorder (to include diarrhea) or fatigue disorder.

c. The clinician must also provide an opinion as to whether any claimed stomach disorder, to include a gastrointestinal disorder such as diarrhea, can be collectively linked to an undiagnosed illness, or fit within the definition of an unexplained chronic multisymptom illness (such as IBS) due to the Veteran's Gulf War service.

d. Having reviewed the evidence, to include the Veteran's lay statements already included in the claims file, the proper clinician must provide an opinion as to whether the claimed chronic fatigue disability or signs and symptoms of disability (if undiagnosed), can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

e. If either clinician is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The clinician should in such case explain why it would be speculative to respond.

2. THE RO IS SPECIFICALLY ADVISED THAT IN REVIEWING THE MEDICAL OPINIONS, IT MUST ENSURE THAT THE EXAMINERS RESPOND TO THE INQUIRY AS TO WHETHER ANY CLAIMED CHRONIC FATIGUE DISABILITY OR SIGNS AND SYMPTOMS OF DISABILITY, (IF UNDIAGNOSED) CAN BE COLLECTIVELY LINKED TO AN UNDIAGNOSED ILLNESS OR MEDICALLY UNEXPLAINED CHRONIC MULTI-SYMPTOM ILLNESS DUE TO GULF WAR SERVICE. See Counsel for Veteran's letter, dated February 18, 2014.

Failing a specific and detailed medical response, the RO must ensure return of the matter to the examiners. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


